McCLELLAN, J.
— The complaint, after amendment, contained two counts, viz., one in trespass quare clausum fregit and one in trover. For the reasons sets forth in Gulf Pine Co. v. Urquhart, 151 Ala. 452, 44 South. 555, the demurrer, taking the point of misjoinder, should have been sustained.
The order of the court granted the defendant (appellant) 20 days from the adjournment thereof to have signed its bill of exceptions. It does not appear anywhere in the transcript when the court adjourned; and the date on Avhich the purported bill Avas signed Avas more than 20 days after the date on Avhich the court granted the 20 days mentioned. Hence the bill cannot be considered. — Anniston Elec. & Gas Co. v. Cooper, 136 Ala. 418, 34 South. 931.
For the error indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Anderson and Denson, JJ., concur.